      Case 2:18-cr-00422-SMB Document 973 Filed 05/14/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-00422-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Michael Lacey, et al.
13                  Defendant(s).
14
15          The Court, having reviewed Defendants’ Motion to (1) File Reply In Support Of

16   Misconduct Motion (Doc. 940) Three Days Later and (2) Appear Via Remote Video

17   Teleconferencing for the June 19, 2020 Hearings In Light Of The Global Covid-19

18   Pandemic (Doc. 970), and good cause appearing,

19          IT IS ORDERED that Defendants’ Motion is granted in part. Defendants’ Reply
20   in support of Misconduct Motion (Doc. 940) is due June 15, 2020, and the request to

21   have the hearing by remote video teleconferencing is taken under advisement. Currently,

22   there is limited videoconferencing capability and that is reserved for criminal cases with
23   in custody defendants, is set up for one person to appear by video, and is only set up in a

24   limited number of courtrooms. The Court needs to investigate the technical issues with
25   multiple defendants/counsel appearing via video and find out if a courtroom is available

26   with video conferencing set up.
27          Dated this 14th day of May, 2020.

28
